Exhibit 3.1.2 CERTIFICATE OF OWNERSHIP AND MERGER Nevada Health Scan, Inc. (a Delaware Corporation) AND ACS Merger Corporation (a Colorado Corporation) UNDER SECTION OF THE STATE OF DELAWARE The undersigned corporations do hereby certify: FIRST: That the name and state of incorporation of each of the constituent corporations of the merger are as follows: NAMESTATE OF INCORPORATION Nevada Health Scan, Inc.Delaware ACS Merger CorporationColorado SECOND:That 100% of the outstanding stock of ACS Merger Corporation is owned by Nevada Health Scan, Inc. THIRD:That the surviving corporation of the merger is Nevada Health Scan, Inc., which will continue its existence as the surviving corporation under the name of Americann, Inc FOURTH:That the Certificate of Incorporation of Nevada Health Scan, Inc., the surviving corporation, shall be the Certificate of Incorporation of the surviving corporation, except that Article 1 relating to the name shall be struck and shall be substituted in lieu therefore the following article: FIRST:The name of the corporationshall be Americann, Inc. FIFTH:That the directors of Nevada Health Scan, Inc. adopted the attached resolution by written consent on the 21st day of February 2014. IN WITNESS WHEREOF the undersigned have executed this Certificate this 21st day of February 2014. ATTEST: Nevada Health Scan, Inc By /s/ Jay Czarkoskiw Jay Czarkowski, Chief Executive Officer ACS Merger Corporation By /s/ Jay Czarkowski Jay Czarkowski, President
